Exhibit 10.5




Marathon Oil Corporation


Non-Employee Director Compensation Package


2019 Non-Employee Director Pay Package
Annual Cash Retainer –
Paid Quarterly on a Prorated Basis
$150,000
Annual Director Stock Unit Award – Granted Annually1
$175,000
 
 
Total Annual Compensation Package Exclusive of Chair Fees
$325,000
 
 
Audit Committee Annual Chair Cash Fee – Paid Quarterly on a Prorated Basis
$25,000
Compensation Committee Annual Chair Cash
Fee– Paid Quarterly on a Prorated Basis
$25,000
Corporate Governance and Nominating
Committee Annual Chair Cash Fee – Paid Quarterly on a Prorated Basis
$12,500
Health, Environmental, Safety & Corporate
Responsibility Committee Annual Chair Cash Fee – Paid Quarterly on a Prorated
Basis
$12,500
Independent Lead Director
$25,000















































1 Fully vested in shares of common stock on the earlier of the third anniversary
of the grant date or termination of service, with common stock issued shortly
thereafter unless deferred election is made.








